Smith, J.,
delivered the following dissenting opinion.
I am unable to agree with my Brethren in the reversal of the judgment entered in the court below, for the reason that appellant was not prejudiced by either of the errors which my Brethren say were committed in the court below. His only defense was insanity. If sane, he was guilty of murder. When this defense failed, and the court excluded it from the jury’s ■consideration, there was only one verdict which the jury could render, or, to be more accurate, which it had the right to render, and that was a verdict of guilty. If there had been any evidence before the .jury at all from which under the law it could have reached a different verdict, or if it had not imposed the punishment of life imprisonment, instead of permitting the ■defendant to be hanged, a different case would be presented, and the errors, if in fact such they were (as to which I express no ■opinion), might have been prejudicial.